Citation Nr: 0203729	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative ventral hernias, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1968 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO rating decision 
that continued a 40 percent rating for the veteran's service-
connected hernia disability.


FINDING OF FACT

The veteran has a postoperative ventral hernia that is large 
in size, and is well supported by an elastic belt; the hernia 
is operable.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
postoperative ventral hernias have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114 
(Diagnostic Code 7339) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the current evaluation assigned for 
his postoperative ventral hernias does not accurately reflect 
the severity of that disability.  Specifically, the veteran 
asserts that his disability should be evaluated as 100 
percent disabling because there is muscular atrophy of the 
recti muscles.  He asserts that the current hernia is not 
operable.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Each service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2001), where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2001). 

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

In the veteran's case, private medical records indicate that 
in February 1989, the veteran had repair on two incisional 
ventral hernias.  In September 1991, the veteran had 
recurrent incisional ventral hernia repair with Marlex mesh 
implantation.  A November 1997 VA examination indicates that 
the veteran was mildly tender across the distal half of a 
well-healed 36-centimeter abdominal scar, which extended from 
the epigastrium to the umbilicus. 

More recent evidence of record includes a February 1998 RO 
hearing transcript.  The veteran testified that he wore an 
elastic wrap.  He also stated that he had Hodgkin's disease, 
which was in remission, and was told by VA examiners that 
radiation destroyed his muscle.  He also stated that he was 
told that surgery could be performed on a recurring hernia, 
but he did not want to have the operation.  

A VA examination was performed in January 2000.  The veteran 
gave a history of Hodgkin's disease and a right ventral 
hernia in 1986, which was repaired by a herniorrhaphy in 
1989.  The veteran stated that he subsequently had two left 
ventral hernias, and a 1991 herniorrhaphy repaired both 
hernias with mesh placement.  The veteran reported that a 
hernia developed on the right in 1992.  The examiner reported 
that the hernia repair on the left hernias went well, and 
that the mesh had held up.  The examiner noted that the 
veteran did not have any recurrence of those hernias.  The 
examiner found that the 1989 hernia repair on the right may 
have partially helped the veteran even though the veteran 
developed another hernia there.  Upon physical examination, 
the examiner found a ventral hernia that was reducible.  It 
was well supported by a large elastic belt and was 
irremediable; however, the examiner opined that it was 
operable.  There was muscular atrophy of the recti muscles.  
The fascia appeared to be intact, although there was a hole 
that was palpable.  The examiner found that the veteran had 
abdominal muscular atrophy probably secondary to the 
combination of chemotherapy and radiation.  The examiner's 
diagnosis was that the veteran had a large, reducible, 
irremediable, ventral hernia on the right, just superior to 
the umbilicus.  

The veteran's child submitted a statement and photographs, 
which were received by the RO in March 2000.  The child 
stated that the veteran had no stomach muscle because of 
months of radiation treatments.  The veteran's child 
disagreed with the opinion that the hernia was operable.

VA medical records indicate that the veteran's ventral hernia 
was evaluated in June 2000.  The examiner noted two prior 
celiotomies and radiation treatment to the abdomen for 
Hodgkin's lymphoma.  The veteran reported ventral hernias on 
the left and right that were repaired.  The examiner noted 
that the hernia on the right recurred several years later and 
had persisted.  The veteran complained of occasional pain.  
The examiner noted that the protrusion was never erythematous 
or edematous.  Upon examination, the examiner found a large, 
six centimeter, protrusion on the right above the umbilicus 
that was slightly tender and easily reducible.  A large 
fascia defect was evident.  The examiner's assessment was of 
a ventral hernia.  The examiner also noted that the veteran 
was a surgical candidate. 

The veteran has been assigned a 40 percent disability rating 
under the provisions of Diagnostic Code 7339 for a ventral 
hernia.  A 40 percent rating is warranted for a large 
postoperative ventral hernia that is not well supported by a 
belt under ordinary conditions.  A 100 percent rating 
requires a massive, persistent hernia, severe diastasis of 
the recti muscles or extensive diffuse destruction or 
weakening of muscular and fascia support of the abdominal 
wall so as to be inoperable.  38 C.F.R. § 4.114 (Diagnostic 
Code 7339) (2001).

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 40 
percent disability evaluation, and that the preponderance of 
the evidence is therefore against the claim for an increased 
disability evaluation.  The Board notes that the veteran's 
hernia was consistently characterized by VA examiners as 
"large," not "massive."  Furthermore, in January 2000, the 
examiner stated that the veteran's hernia was well supported 
by a large elastic belt.  Additionally, although the veteran 
has had abdominal muscular atrophy, there is no indication 
that the hernia has resulted in severe diastasis of recti 
muscles, or extensive diffuse destruction or weakening such 
as to render the hernia inoperable.  In fact, the veteran's 
hernia was found to be operable by two physicians; however, 
the veteran apparently decided that he did not want to have 
an operation.  Although the veteran is free to decide whether 
he will undergo surgery, a decision by the veteran to forgo 
surgery does not per se render the hernia "inoperable."  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
persons are not competent to offer medical opinions).  As for 
the repaired ventral hernias, there is no indication that the 
veteran experiences any residual disability.  Diagnostic Code 
7339 (healed, postoperative wounds with no disability, and 
which do not require a belt, are assigned a zero percent 
rating).  Although it was reported in 1997 that the veteran 
was mildly tender across the distal half of an abdominal 
scar, there is no evidence that any scarring due to hernia 
repair was both tender and painful.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  

In short, the available medical opinions lead the Board to 
conclude that the veteran's symptomatology most closely 
approximates the criteria for the currently assigned 40 
percent rating under Diagnostic Code 7339.  Should the 
veteran's disability picture change in the future, he may be 
assigned an increased rating.  See 38 C.F.R. § 4.1 (2001).  
At present, however, there is no basis for a higher rating.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, on November 9, 2000, while the veteran's appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  The new 
law contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  

Under the particular circumstances here presented, the Board 
finds that further action under the Veterans Claims 
Assistance Act of 2000 is not required.  By virtue of a March 
2000 statement of the case, a March 2000 supplemental 
statement of the case, and an August 2001 supplemental 
statement of the case, the veteran was notified of the 
information and evidence necessary to substantiate his claim.  
Although the veteran claims that he was told by a VA 
physician in June 2000 that his hernia was inoperable, all 
relevant evidence pertaining to his claim, including all VA 
medical records from June 2000, has been procured for review.  
The Board notes that the veteran has not indicated that there 
are pertinent medical records that have not been obtained.  
Additionally, the veteran was afforded VA examinations that 
specifically address the rating criteria.  Consequently, 
inasmuch as VA has fulfilled its duty to notify and assist in 
this case, further action under the new law would serve no 
useful purpose except to delay the veteran's claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


ORDER

Entitlement to an increased rating for service-connected 
postoperative ventral hernias is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

